Citation Nr: 1141366	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In June 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in December 2007.  His case is currently under the jurisdiction of the VA RO in Muskogee, Oklahoma.

In January 2010, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2010, the Board reopened and remanded the Veteran's claim of entitlement to service connection for PTSD to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records, attempting to obtain outstanding private treatment records, and providing the Veteran with a VA mental disorders examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records.  Additionally, the AMC sent the Veteran a letter in June 2010 asking him to provide releases of information for any outstanding private treatment records and obtained those records for which the Veteran returned a signed release of information.  Finally, the Veteran was provided a VA examination in July 2010 with November 2010 and June 2011 addendum opinions.  This matter is once again before the Board.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for PTSD.

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2007, and that it has been remanded in the past. Consequently, the Board wishes to assure the Veteran that it would not be remanding his case again unless it was essential for a full and fair adjudication of his claim.

As noted above, the Veteran was provided a VA mental disorders examination in July 2010.  In his examination report and opinion, the examiner cited three treatment records which included the Veteran's self reports of childhood abuse, including childhood sexual abuse, dated in August 2001, September 2001, and August 2004.  It appears that these referenced treatment records are from VA facilities.  However, the referenced treatment records are not in the claims file.  The Veteran currently claims that he has PTSD due to inservice military sexual trauma.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2010).  As such, the case must be remanded to obtain any outstanding VA treatment records, particularly those identified in the July 2010 VA examination report.

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain and associate with the claims file any outstanding VA treatment records, particularly those referenced in the July 2010 VA examination report, noting the Veteran's self reports of childhood abuse, including childhood sexual abuse, and dated in August 2001, September 2001, and August 2004.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of entitlement to service connection for PTSD should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

						(CONTINUED ON NEXT PAGE)

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


